I dissent. I think the trial court gave the correct interpretation to the will, even though that interpretation must be drawn from the will in its entirety and appears to be contrary to the second sentence of the fourth paragraph which, taken by itself, may be thought to be unambiguous. However, the first sentence of the fourth paragraph cannot be made to accord with the second sentence unless the second sentence be interpreted as meaning that Ella E. Moses had the power to sell the real property simply because it was advantageous to her to do so.
Such an interpretation puts a premium upon disposing of the real property and put it in Ella E. Moses' power to increase her benefits arbitrarily. I do not believe that such an arbitrary action was contemplated, but think on the contrary that, in using the word "advantageous," the testator had in mind those uncertain contingencies in life which sometimes make it necessary to sell real property to satisfy present needs in case of a diminution of income.
I favor affirming the judgment.
December 17, 1946. Petition for rehearing denied. *Page 370